DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 06/08/2020 and 10/27/2020 have been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1, 5, 8, 9, and 13 are objected to because of the following informalities: 
a)	On line 7 of claim 1, replace “in case that” with --based on-- before “a”;
b)	On line 11 of claim 5, replace “in case that” with --based on-- before “a”;
c)	On line 1 of claim 8, replace “4” with --5-- after “claim” (note: claims 4 and 8 have the same limitations);
d)	On line 7 of claim 9, replace “in case that” with --based on-- before “the”;
a)	On line 10 of claim 13, replace “in case that” with --based on-- before “the”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,3, 6, 7, 10, 12, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 6 recite, “wherein the selected PLMN is received from the UE, and wherein the selected PLMN is used to route the first initial UE message”, however, the current specification does not support the limitation.
Claims 3, 7, 10 and 14 recite, “wherein the first initial UE message includes an identity (ID) of a set of a network entity”, however, the current specification does not support the limitation.
Claims 12 and 16 recite, “wherein the selected PLMN is used to route the first initial UE message ”, however, the current specification does not support the limitation.
Applicant is welcomed to pint out where the limitation is supported in the current specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 8, 9, 11, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 10, 13, 15, 19, and 21 of U.S. Patent No. 9930591. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-16 of the current application are included in claims 1-24 of U.S. Patent No. 9930591 with obvious working variations. As examples, claims 1 and 9 of the current application with claims 1-2 (in combination) and 13 of U.S. Patent No. 9930591 are compared.
Claim 1 of the current application 
Claims 1 and 2 of U.S. Patent No. 9930591
1. A method performed by a base station in a wireless communication system, the method comprising:

receiving, from a user equipment (UE), a non-access stratum (NAS) message; 

transmitting, to a first network entity, a first initial UE message including the NAS message;

receiving, from the first network entity, a reroute message for rerouting the first initial UE message, in case that a reroute is determined by the first network entity;

identifying a second network entity for the UE, based on the reroute message; and

transmitting, to the second network entity, a second initial UE message including the NAS message, the second network entity being associated with a selected public land mobile network (PLMN).


receiving a non-access stratum (NAS) message from a user equipment (UE);

transmitting a first initial UE message including the NAS message to a first mobility management entity (MME);

receiving a reroute message including the first initial UE message from the first MME, if a reroute is determined by the first MME; and

transmitting a second initial UE message including the NAS message to a second MME supporting a dedicated core network for the UE, wherein the second MME is selected based on a selected public land mobile network (PLMN).

2. The method of claim 1, wherein transmitting the second initial UE message comprises determining the second MME supporting the dedicated core network for the UE, based on information contained in the reroute message.


As compared and disclosed above, the limitations of claim 1 of the current Application are encompassed in claims 1 and 2 (in combination) of U.S. Patent No. 9930591  with obvious wording variations.
Independent claim 5 can similarly be compared to claims 7 and 8 (in combination) of U.S. Patent No. 9930591.
Claim 9 of the current application 
Claim 13 of U.S. Patent No. 9930591
9. A method performed by a first network entity in a wireless communication system, the method comprising:

receiving, from a base station, a first initial user equipment (UE) message including a non-access stratum (NAS) message; and

transmitting a reroute message for rerouting the first initial UE message, in case that a reroute is determined by the first network entity, wherein in case that the reroute message is transmitted, a second initial UE message including the NAS message is transmitted to a second network entity, and wherein the second network entity is associated with a selected public land mobile network (PLMN).
a first mobility management entity (MME) in a wireless communication system, the method comprising:

receiving a first initial user equipment (UE) message including a non-access 

transmitting a reroute message including the first initial UE message, if a reroute is determined by the first MME, wherein if the reroute message is transmitted, a second initial UE message including the NAS message is transmitted to a second MME supporting a dedicated core network for the UE, and wherein the second MME is selected based on a selected public land mobile network (PLMN).


As compared and disclosed above, the limitations of claim 8 of the current Application are encompassed in claim 13 of U.S. Patent No. 9930591  with obvious wording variations.
Independent claim 13 can similarly be compared to claim 19 of U.S. Patent No. 9930591.
The limitations of claim 4 of the current application are included in claim 4 of U.S. Patent No. 9930591.
The limitations of claim 8 of the current application are included in claim 10 of U.S. Patent No. 9930591. 
The limitations of claim 11 of the current application are included in claim 15 of U.S. Patent No. 9930591.
The limitations of claim 15 of the current application are included in claim 21 of U.S. Patent No. 9930591.
Therefore, the current claims 1, 2, 4, 5, 8, 9, 11, 13 and 15 obviously encompass the claimed invention of claims 1, 2, 4, 7, 8, 10, 13, 15, 19, and 21 of U.S. 9930591 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claims 1, 2, 4, 7, 8, 10, 13, 15, 19, and 21 of U.S. Patent No. 9930591, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Oroskar et al. (US 10355965 B1) disclose Leveraging A Capacity Indicator Of A Mobility Management Entity.
Watfa et al. (US 10264498 B2) disclose Methods And Apparatus For Selection Of Dedicated Core Network.
YANNICK et al. (US 20180279174 A1) disclose METHOD AND APPARATUS FOR OPTIMIZING LOAD RE-BALANCING FOR DEDICATED CORE NETWORK IN WIRELESS COMMUNICATION SYSTEM.
CENTONZA et al. (US 20170303186 A1) disclose MANAGING OVERLOAD IN AT LEAST ONE CORE NETWORK.
Zhang et al. (US 20170111280 A1) disclose DATA TRANSMISSION METHOD, CENTRAL PROCESSING NODE, GATEWAY, AND BASE STATION.
SHI et al. (US 20170099623 A1) disclose MME RESELECTION METHOD AND MME.
IANEV et al. (US 20170078867 A1) disclose COMMUNICATION SYSTEM.
Gopalakrishnan (US 20130267229 A1) discloses System And Method For Partner Network Sharing Architecture.
SHI et al. (EP 3145244 B1) disclose METHOD FOR MME RESELECTION AND MME.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALLAHYAR KASRAIA N/           Primary Examiner, Art Unit 2642